Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-12-00488-CR

                                    Joshua Christopher JOSEPH,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                         From the 211th District Court, Denton County, Texas
                                   Trial Court No. F-2010-1821-C
                           The Honorable L. Dee Shipman, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 7, 2012

DISMISSED

           Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal.

See TEX. R. APP. P. 42.2(a). Appellant’s motion is granted and this appeal is dismissed. See id.



                                                   PER CURIAM

DO NOT PUBLISH




created on: November 2, 2012